IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45663

STATE OF IDAHO,                                  )
                                                 )   Filed: January 14, 2019
       Plaintiff-Respondent,                     )
                                                 )   Karel A. Lehrman, Clerk
v.                                               )
                                                 )   THIS IS AN UNPUBLISHED
DARRELL A. DEMOTTE,                              )   OPINION AND SHALL NOT
                                                 )   BE CITED AS AUTHORITY
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Peter G. Barton, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum
       period of confinement of two years, for felony operating a motor vehicle while
       under the influence of alcohol, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before GRATTON, Chief Judge; HUSKEY, Judge;
                                   and BRAILSFORD, Judge
                      ________________________________________________

PER CURIAM
       Darrell A. Demotte was found guilty of felony operating a motor vehicle while under the
under the influence of alcohol (DUI) (Idaho Code §§ 18-8004, 18-8005(6)) and misdemeanor
resisting and/or obstructing an officer (I.C. § 18-705). The district court imposed a unified
sentence of seven years, with a minimum period of confinement of two years, for the DUI and a
concurrent 365-day jail sentence for resisting and/or obstructing an officer. Demotte appeals,
contending that his DUI sentence is excessive.



                                                 1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Demotte’s judgment of conviction and sentence are affirmed.




                                                   2